Citation Nr: 1611130
Decision Date: 03/18/16	Archive Date: 04/25/16

DOCKET NO. 09-39 403      DATE  MAR 18 2016


On appeal from theDepartment of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with a history of shell fragment wound to Muscle Group (MG) XX.


REPRESENTATION

Appellant represented by:   The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and spouse testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board.

This case was remanded in April 2011 and January 2015. Unfortunately, the appeal is again remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board remanded the case for VA examination to include neurological evaluation.  The February 2015 VA examiner indicated that there were no neurological findings.  However, this is inconsistent with earlier findings to include a May 2002 private electromyograph (EMG) showing radiculopathy of the right lower extremity.  See private medical records received in August 2009. Further, the February 2015 VA examiner noted decreased (l+) reflexes in the Veteran's knees. The examiner should reconcile these findings.

The Board further notes that the February 2015 VA examiner determined that the Veteran had no urological or neurological residuals associated with his in-service shell fragment wound of his spine, reasoning that the shell fragment wound involved the muscle and did not involve the spine or nerves.  However, the Veteran is service connected for degenerative disc disease of the lumbar spine; therefore, the question of whether any neurological residuals are related to his in-service injury is not at issue.  Rather, the severity of his degenerative disc disease is at issue.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from December 2014, forward.

2. Upon completion of the foregoing, schedule the Veteran for VA neurological and orthopedic examinations, in order to ascertain the current nature and severity of the degenerative disc disease of the lumbar spine with a history of shell fragment wound to Muscle Group XX.

If possible, the appropriate Disability Benefits Questionnaire(s) should be completed.  In providing the examination(s), the examiner(s) must acknowledge that the Veteran is service connected for degenerative disc disease of the lumbar spine.

Each examination should include all special tests and studies as indicated, to include X-rays, EMG studies, and any other appropriate testing.  All objective findings should be noted in detail, and the examiners should provide specific diagnoses with regard to the pathology found on examination.

The examiners should identify any and all orthopedic, muscle, and neurological findings related to the Veteran's service-connected degenerative disc disease of the lumbar spine with a history of a shell fragment wound of muscle group XX and fully describe the extent and severity of those manifestations.

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  The results of EMO testing should be discussed and integrated into the neurological examination report.

The examiner should specifically address whether the Veteran has any neurological disability of his upper and lower extremities and/or any bladder impairment/incontinence or erectile dysfunction associated with his service-connected degenerative disc disease of the lumbar spine. In so doing, the examiner(s) must acknowledge the May 2002 private EMO showing radiculopathy of the right lower extremity, as well as the findings of decreased reflexes (1+) of the Veteran's knee on VA examination in February  2015.

The examiner should also specifically discuss the severity of any muscle impairment, including of Muscle Group XX.

A complete rationale must be provided for all opinions and conclusions reached.

3. Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.   Kutscherousky  v.  West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




